                                                                   [Exempt From Filing Fee
                                                                   Government Code § 6103]


 1 ALESHIRE & WYNDER, LLP
   WILLIAM W. WYNDER, State Bar No. 84753
 2  wwynder@awattorneys.com
   GLEN E. TUCKER, State Bar No. 54709
 3  gtucker@awattorneys.com
   ALISON S. FLOWERS, State Bar No. 271309
 4  aflowers@awattorneys.com
   2361 Rosecrans Ave., Suite 475
 5 El Segundo, California 90245
   Telephone: (310) 527-6660
 6 Facsimile: (310) 532-7395
 7 Attorneys for Defendants
   CITY OF GLENDORA and
 8 DETECTIVE ADAM PETTINGER
 9                                  UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 KAYLOR ROSE,                                        Case No. 2:19-CV-05125-MWF-MAA
13                         Plaintiff,                  Assigned to:
                                                       Hon. Michael W. Fitzgerald, Ctrm 5A
14             v.
15 COUNTY OF LOS ANGELES;                              STIPULATED PROTECTIVE
   ERASMO AGUILAR; JONATHAN                            ORDER
16 MENA; CAREN CHEN; KARLA
   RAMOS; WENDYRAE BORBOA;
17 OLINDA   NORRIS; CITY OF
   GLENDORA; DETECTIVE ADAM
18 PETTINGER,
19                         Defendants.                 Action Filed:     June 13, 2019
                                                       Trial Date:       February 2, 2021
20
21            IT IS HEREBY STIPULATED, by and between Plaintiff KAYLOR ROSE
22 (“Plaintiff”), on the one hand, and Defendants COUNTY OF LOS ANGELES,
23 ERASMO AGUILAR, JONATHAN MENA, CAREN CHEN; KARLA RAMOS,
24 WENDYRAE BORBOA, OLINDA NORRIS (“County Defendants”), CITY OF
25 GLENDORA; DETECTIVE ADAM PETTINGER (“City Defendants”), on the other
26 hand, by and through their respective counsel of record, that the following Stipulated
27 Protective Order (the “Protective Order”) may be entered by the Court:
28 / / /
     01240.0033/624841.1
                                                     -1-
                                         STIPULATED PROTECTIVE ORDER
 1 1.         A. PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public disclosure
 4 and from use for any purpose other than prosecuting this litigation may be warranted.
 5 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6 Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7 blanket protections on all disclosures or responses to discovery and that the protection it
 8 affords from public disclosure and use extends only to the limited information or items
 9 that are entitled to confidential treatment under the applicable legal principles. The
10 parties further acknowledge, as set forth in Section 12.3 below, that this Stipulated
11 Protective Order does not entitle them to file confidential information under seal; Civil
12 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13 will be applied when a party seeks permission from the court to file material under seal.
14            B. GOOD CAUSE STATEMENT
15            This action is likely to involve materials and information that were acquired in
16 confidence by public employees in the course of their duties and have not been
17 officially disclosed or made open or available to the public. Such confidential materials
18 and information consist of, among other things: (1) confidential police personnel files
19 and accompanying materials maintained by the City of Glendora Police Department;
20 (2) law enforcement investigative reports and records which may contain personal
21 contact information of third party witnesses; (3) confidential juvenile case files and
22 accompanying materials maintained by the Department of Children and Family
23 Services and/or the juvenile court; (4) information otherwise generally unavailable to
24 the public, or which may be privileged or otherwise protected from disclosure under
25 state or federal statues, court rules, case decisions, or common law. City Defendants
26 contend that individual officers have an interest in protecting their own privacy rights
27 relating to information in their personnel files and other related information. Plaintiff
28 and County Defendants contend that the minor child of Plaintiff and Plaintiff have an
     01240.0033/624841.1
                                                 -2-
                                    STIPULATED PROTECTIVE ORDER
 1 interest in protecting their own privacy rights relating to information contained in the
 2 juvenile case file and other related information. Accordingly, to expedite the flow of
 3 information, to facilitate the prompt resolution of disputes over confidentiality of
 4 discovery materials, to adequately protect information the parties are entitled to keep
 5 confidential, to ensure that the parties are permitted reasonably necessary uses of such
 6 material in preparation for and in the conduct of trial, to address their handling at the
 7 end of the litigation, and serve the ends of justice, a protective order for such
 8 information is justified in this matter. It is the intent of the parties that information will
 9 not be designated as confidential for tactical reasons and that nothing be so designated
10 without a good faith belief that it has been maintained in a confidential, non-public
11 manner, and there is good cause why it should not be part of the public record of this
12 case.
13 2.         DEFINITIONS
14            2.1          Action: This pending federal law suit.
15            2.2          “ATTORNEYS’ EYES ONLY” Material:             “ATTORNEYS’ EYES
16 ONLY” material means information, documents, and things the designating party
17 believes in good faith is not generally known to others and which the designating party
18 (i) would not normally reveal to third parties except in confidence or has undertaken
19 with others to maintain in confidence or (ii) believes in good faith is sensitive and
20 protected by a right to privacy under federal or state law or any other applicable
21 privilege or right related to confidentiality or privacy. The designation is reserved for
22 information that constitutes sensitive information that the producing party maintains as
23 confidential in the normal course of its operations and in order to protect the identity
24 and safety of confidential informants. “ATTORNEYS’ EYES ONLY” material shall
25 include all information, documents, and things referring or relating to the foregoing,
26 including but not limited to copies, summaries, and abstracts of the foregoing, and shall
27 be designated as such in the manner described below. The following information shall
28 be “ATTORNEYS’ EYES ONLY” material for the purposes of this order; however, the
     01240.0033/624841.1
                                                       -3-
                                          STIPULATED PROTECTIVE ORDER
 1 fact that such information is listed in this order shall not be construed as a waiver of a
 2 party's objections to the production or disclosure of said information or as an agreement
 3 to produce such information absent a further order of this Court:
 4            a.           The Hobbs Attachment to the search warrant and the information
 5 contained therein.
 6            2.3          Challenging Party: A Party or Non-Party that challenges the designation of
 7 information or items under this Order.
 8            2.4          “CONFIDENTIAL” Information or Items: Information (regardless of how
 9 it is generated, stored, or maintained) or tangible things that qualify for protection under
10 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
11 Statement.
12            2.5          Counsel: Outside Counsel of Record and House Counsel (as well as their
13 support staff).
14            2.6          Designating Party: A Party or Non-Party that designates information or
15 items that it produces in disclosures or in responses to discovery as
16 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
17            2.7          Disclosure or Discovery Material: All items or information, regardless of
18 the medium or manner in which it is generated, stored, or maintained (including, among
19 other things, testimony, transcripts, and tangible things) that are produced or generated
20 in disclosures or responses to discovery in this matter.
21            2.8          Expert: A person with specialized knowledge or experience in a matter
22 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
23 expert witness or as a consultant in this Action.
24            2.9          House Counsel: Attorneys who are employees of a party to this Action.
25 House Counsel does not include Outside Counsel of Record or any other outside
26 counsel.
27            2.10 Non-Party: Any natural person, partnership, corporation, association, or
28 other legal entity not named as a Party to this action.
     01240.0033/624841.1
                                                       -4-
                                          STIPULATED PROTECTIVE ORDER
 1            2.11 Outside Counsel of Record: Attorneys who are not employees of a party to
 2 this Action but are retained to represent or advise a party to this Action and have
 3 appeared in this Action on behalf of that party or are affiliated with a law firm which
 4 has appeared on behalf of that party, and includes support staff.
 5            2.12 Party: Any party to this Action, including all of its officers, directors,
 6 employees, consultants, retained experts, and Outside Counsel of Record (and their
 7 support staffs).
 8            2.13 Producing Party: A Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10            2.14 Professional Vendors: Persons or entities that provide litigation support
11 services (e.g., photocopying, videotaping, translating, preparing exhibits or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
13 their employees and subcontractors.
14            2.15 Protected Material: Any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
16            2.16 Receiving Party: A Party that receives Disclosure or Discovery Material
17 from a Producing Party.
18 3.         SCOPE
19            The protections conferred by this Stipulation and Order cover not only Protected
20 Material (as defined above), but also (1) any information copied or extracted from
21 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
22 Material; and (3) any testimony, conversations, or presentations by Parties or their
23 Counsel that might reveal Protected Material. Any use of Protected Material at trial
24 shall be governed by the orders of the trial judge. This Order does not govern the use of
25 Protected Material at trial.
26 4.         DURATION
27            Even after final disposition of this litigation, the confidentiality obligations
28 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
     01240.0033/624841.1
                                                 -5-
                                    STIPULATED PROTECTIVE ORDER
 1 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 2 later of (1) dismissal of all claims and defenses in this Action, with or without
 3 prejudice; and (2) final judgment herein after the completion and exhaustion of all
 4 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 5 for filing any motions or applications for extension of time pursuant to applicable law.
 6 5.         DESIGNATING PROTECTED MATERIAL
 7            5.1          Exercise of Restraint and Care in Designating Material for Protection.
 8 Each Party or Non-Party that designates information or items for protection under this
 9 Order must take care to limit any such designation to specific material that qualifies
10 under the appropriate standards. The Designating Party must designate for protection
11 only those parts of material, documents, items, or oral or written communications that
12 qualify so that other portions of the material, documents, items, or communications for
13 which protection is not warranted are not swept unjustifiably within the ambit of this
14 Order.
15            Mass, indiscriminate, or routinized designations are prohibited. Designations that
16 are shown to be clearly unjustified or that have been made for an improper purpose
17 (e.g., to unnecessarily encumber the case development process or to impose
18 unnecessary expenses and burdens on other parties) may expose the Designating Party
19 to sanctions.
20            If it comes to a Designating Party’s attention that information or items that it
21 designated for protection do not qualify for protection, that Designating Party must
22 promptly notify all other Parties that it is withdrawing the inapplicable designation.
23            5.2          Manner and Timing of Designations. Except as otherwise provided in this
24 Order (see e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
25 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
26 must be clearly so designated before the material is disclosed or produced.
27            Designation in conformity with this Order requires:
28 / / /
     01240.0033/624841.1
                                                      -6-
                                          STIPULATED PROTECTIVE ORDER
 1                 (a)     for information in documentary form (e.g., paper or electronic
 2 documents, but excluding transcripts of depositions or other pretrial or trial
 3 proceedings), that the Producing Party affix, at a minimum, the legend
 4 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
 5 EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY legend”) to each page that
 6 contains protected material. If only a portion or portions of the material on a page
 7 qualifies for protection, the Producing Party also must clearly identify the protected
 8 portion(s) (e.g., by making appropriate markings in the margins).
 9            A Party or Non-Party that makes original documents available for inspection
10 need not designate them for protection until after the inspecting Party has indicated
11 which documents it would like copied and produced. During the inspection and before
12 the designation, all of the material made available for inspection shall be deemed
13 “CONFIDENTIAL” or for “ATTORNEYS’ EYES ONLY.” After the inspecting Party
14 has identified the documents it wants copied and produced, the Producing Party must
15 determine which documents, or portions thereof, qualify for protection under this
16 Order. Then, before producing the specified documents, the Producing Party must affix
17 the “CONFIDENTIAL legend” or “ATTORNEYS’ EYES ONLY” legend to each page
18 that contains Protected Material. If only a portion or portions of the material on a page
19 qualifies for protection, the Producing Party must also clearly identify the protected
20 portion(s) (e.g., by making appropriate markings in the margins).
21                 (b)     for testimony given in depositions that the Designating Party
22 identify the Disclosure or Discovery Material on the record, before the close of the
23 deposition, all protected testimony.
24                 (c)     for information produced in some form other than documentary and
25 for any other tangible items, that the Producing Party affix in a prominent place on the
26 exterior of the container or containers in which the information is stored the legend
27 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or portions of
28 the information warrants protection, the Producing Party, to the extent applicable, shall
     01240.0033/624841.1
                                                -7-
                                   STIPULATED PROTECTIVE ORDER
 1 identify the protected portion(s).
 2            5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent
 3 failure to designate qualified information or items does not, standing alone, waive the
 4 Designating Party’s right to secure protection under this Order for such material. Upon
 5 timely correction of a designation, the Receiving Party must make reasonable efforts to
 6 assure that the material is treated in accordance with the provisions of this Order.
 7 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8            6.1          Timing of Challenges. Any Party or Non-Party may challenge a
 9 designation of confidentiality at any time that is consistent with the Court’s Scheduling
10 Order.
11            6.2          Meet and Confer. The Challenging Party shall initiate the dispute
12 resolution process under Local Rule 37.1 et seq.
13            6.3          The burden of persuasion in any such challenge proceeding shall be on the
14 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
15 to harass or impose unnecessary expenses and burdens on other parties) may expose the
16 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
17 the confidentiality designation, all parties shall continue to afford the material in
18 question the level of protection to which it is entitled under the Producing Party’s
19 designation until the Court rules on the challenge.
20 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
21            7.1          Basic Principles. A Receiving Party may use Protected Material that is
22 disclosed or produced by another Party or by a Non-Party in connection with this
23 Action only for prosecuting, defending, or attempting to settle this Action. Such
24 Protected Material may be disclosed only to the categories of persons and under the
25 conditions described in this Order. When the Action has been terminated, a Receiving
26 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
27 Protected Material must be stored and maintained by a Receiving Party at a location
28 and in a secure manner that ensures that access is limited to the persons authorized
     01240.0033/624841.1
                                                       -8-
                                          STIPULATED PROTECTIVE ORDER
 1 under this Order.
 2            7.2          Disclosure of “CONFIDENTIAL” or “ATTORNEYS EYES’ ONLY”
 3 Information or Items. Unless otherwise ordered by the court or permitted in writing by
 4 the Designating Party, a Receiving Party may disclose any information or item
 5 designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” only to:
 6                  (a)        the Receiving Party’s Outside Counsel of Record in this Action, as
 7    well as employees of said Outside Counsel of Record to whom it is reasonably
 8    necessary to disclose the information for this Action;
 9                  (b)        the officers, directors, and employees (including House Counsel) of
10 the Receiving Party to whom disclosure is reasonably necessary for this Action;
11                  (c)        Experts (as defined in this Order) of the Receiving Party to whom
12 disclosure is reasonably necessary for this Action and who have signed the
13 “Acknowledgement and Agreement to Be Bound” (Exhibit A);
14                  (d)        the Court and its personnel;
15                  (e)        court reporters and their staff;
16                  (f)        professional jury or trial consultants, mock jurors, and Professional
17 Vendors to whom disclosure is reasonably necessary for this Action and who have
18 signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
19                  (g)        the author or recipient of a document containing the information or a
20 custodian or other person who otherwise possessed or knew the information;
21                  (h)        during their depositions, witnesses, and attorneys for witnesses, in
22 the Action to whom disclosure is reasonably necessary provided: (1) the witness, and
23 attorneys for the witness, by accepting receipt of such Protected Material, agree to be
24 bound by this Stipulation and Order; and (2) they will not be permitted to keep any
25 confidential information unless they sign the “Acknowledgement and Agreement to Be
26 Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
27 the Court. Pages of transcribed deposition testimony or exhibits to depositions that
28 reveal Protected Material may be separately bound by the court reporter and may not be
     01240.0033/624841.1
                                                      -9-
                                        STIPULATED PROTECTIVE ORDER
 1 disclosed to anyone except as permitted under this Stipulated Protective Order; and
 2                  (i)         any mediator or settlement officer, and their supporting personnel,
 3 mutually agreed upon by any of the parties engaged in settlement discussions.
 4            7.3          “ATTORNEYS’ EYES ONLY” information shall not be disclosed to
 5 Plaintiff.
 6 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 7            IN OTHER LITIGATION
 8            If a Party is served with a subpoena or a court order issued in other litigation that
 9 compels disclosure of any information or items designated in this Action as
10 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
11                  (a)         promptly notify in writing the Designating Party. Such notification
12 shall include a copy of the subpoena or court order;
13                  (b)         promptly notify in writing the party who caused the subpoena or
14 order to issue in the other litigation that some or all of the material covered by the
15 subpoena or order is subject to this Protective Order. Such notification shall include a
16 copy of this Stipulated Protective Order; and
17                  (c)         cooperate with respect to all reasonable procedures sought to be
18 pursued by the Designating Party whose Protected Material may be affected.
19            If the Designating Party timely seeks a protective order, the Party served with the
20 subpoena or court order shall not produce any information designated in this action as
21 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a determination by the
22 court from which the subpoena or order issued, unless the Party has obtained the
23 Designating Party’s permission. The Designating Party shall bear the burden and
24 expense of seeking protection in that court of its confidential material and nothing in
25 these provisions should be construed as authorizing or encouraging a Receiving Party
26 in this Action to disobey a lawful directive from another court.
27 / / /
28 / / /
     01240.0033/624841.1
                                                     -10-
                                         STIPULATED PROTECTIVE ORDER
 1 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2            PRODUCED IN THIS LITIGATION
 3                 (a)           The terms of this Order are applicable to information produced by a
 4 Non-Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
 5 EYES ONLY.” Such information produced by Non-Parties in connection with this
 6 litigation is protected by the remedies and relief provided by this Order. Nothing in
 7 these provisions should be construed as prohibiting a Non-Party from seeking
 8 additional protections.
 9                 (b)           In the event that a Party is required, by a valid discovery request, to
10 produce a Non-Party’s confidential information in its possession, and the Party is
11 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
12 information, then the Party shall:
13                         (1)   promptly notify in writing the Requesting Party and the Non-Party
14 that some or all of the information requested is subject to a confidentiality agreement
15 with a Non-Party;
16                         (2)   promptly provide the Non-Party with a copy of the Stipulated
17 Protective Order in this Action, the relevant discovery request(s), and a reasonably
18 specific description of the information requested; and
19                         (3)   make the information requested available for inspection by the Non-
20 Party, if requested.
21                 (c)           If the Non-Party fails to seek a protective order from this court
22 within 14 days of receiving the notice and accompanying information, the Receiving
23 Party may produce the Non-Party’s confidential information responsive to the
24 discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
25 shall not produce any information in its possession or control that is subject to the
26 confidentiality agreement with the Non-Party before a determination by the court.
27 Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
28 seeking protection in this court of its Protected Material.
     01240.0033/624841.1
                                                       -11-
                                          STIPULATED PROTECTIVE ORDER
 1 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6 all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7 whom unauthorized disclosures were made of all the terms of this Order, and (d)
 8 request such person or persons to execute the “Acknowledgement and Agreement to Be
 9 Bound” that is attached hereto as Exhibit A.
10 11.        INADVERTENT PRODUCTION OF PRIVILEGE OR OTHERWISE
11            PROTECTED MATERIAL
12            When a Producing Party gives notice to Receiving Parties that certain
13 inadvertently produced material is subject to a claim of privilege or other protection, the
14 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16 may be established in an e-discovery order that provides for production without prior
17 privilege review. Pursuant to Federal Rules of Evidence 502(d) and (e), insofar as the
18 parties reach an agreement on the effect of disclosure of a communication or
19 information covered by the attorney-client privilege or work product protection, the
20 parties may incorporate their agreement in the stipulated protective order submitted to
21 the court.
22 12.        MISCELLANEOUS
23            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24 person to seek its modification by the Court in the future.
25            12.2 Right to Assert Other Objections. By stipulating to the entry of this
26 Protective Order no Party waives any right it otherwise would have to object to
27 disclosing or producing any information or item on any ground not addressed in this
28 Stipulated Protective Order. Similarly, no Party waives any right to object on any
     01240.0033/624841.1
                                                -12-
                                    STIPULATED PROTECTIVE ORDER
 1 ground to use in evidence of any of the material covered by this Protective Order.
 2            12.3 Filing Protected Material. A Party that seeks to file under seal any
 3 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 4 only be filed under seal pursuant to a court order authorizing the sealing of the specific
 5 Protected Material at issue. If a Party’s request to file Protected Material under seal is
 6 denied by the Court, then the Receiving Party may file the information in the public
 7 record unless otherwise instructed by the Court.
 8 13.        FINAL DISPOSITION
 9            After the final disposition of this Action, as defined in paragraph 4, within 60
10 days of a written request by the Designating Party, each Receiving Party must return all
11 Protected Material to the Producing Party or destroy such material. As used in this
12 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13 summaries, and any other format reproducing or capturing any of the Protected
14 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
15 must submit a written certification to the Producing Party (and, if not the same person
16 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
17 category, where appropriate) all the Protected Material that was returned or destroyed,
18 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
19 compilations, summaries or any other format reproducing or capturing any of the
20 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
21 archival copy of all pleadings, motion papers, trial, deposition and hearing transcripts,
22 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
23 work product, and consultant and expert work product, even if such materials contain
24 Protected Material. Any such archival copies that contain or constitute Protected
25 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
26            14. Any violation of this Order may be punished by any and all appropriate
27 measures including, without limitation, contempt proceedings and/or monetary
28 sanctions.
     01240.0033/624841.1
                                                -13-
                                    STIPULATED PROTECTIVE ORDER
 1            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3 DATED: January 13, 2020         ALESHIRE & WYNDER, LLP
                                   WILLIAM W. WYNDER
 4
                                   GLEN E. TUCKER
 5                                 ALISON S. FLOWERS
 6
 7                                 By:         /s/: Alison S. Flowers
 8                                       ALISON S. FLOWERS
                                         Attorneys for Defendants CITY OF
 9                                       GLENDORA and DETECTIVE ADAM
10                                       PETTINGER

11
12 DATED: Jan. 10, 2020     THE LAW OFFICE OF KEVIN S. CONLOGUE

13
14
                                     By: /S/Kevin S. Conlogue
15                                         Kevin S. Conlogue
16                                         Attorney for Plaintiff, KAYLOR ROSE

17
18
     DATED: Jan 10 , 2020          MONROY, AVERBUCK & GYSLER
19
20
                                   By: Jennifer E. Gysler
21                                     JON F. MONROY
22                                     JENNIFER E. GYSLER
                                       Attorneys for Defendants
23                                     COUNTY OF LOS ANGELES;
                                       ERASMO AGUILAR; JONATHAN
24                                     MENA; CAREN CHEN; KARLA
                                       RAMOS; WENDY BORBOA; OLINDA
25                                     NORRIS

26
27
28
     01240.0033/624841.1
                                         -14-
                            STIPULATED PROTECTIVE ORDER
 1                                  ATTESTATION CLAUSE
 2
              Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer set forth below, Alison S.
 3
     Flowers, attests that all other signatories listed, and on whose behalf the filing is
 4
 5 submitted, concur in the filing’s content and have authorized the filing.
 6
     DATED: January 13, 2020                ALESHIRE & WYNDER, LLP
 7                                          WILLIAM W. WYNDER
 8                                          GLEN E. TUCKER
                                            ALISON S. FLOWERS
 9
10
                                            By:         /s/: Alison S. Flowers
11                                                ALISON S. FLOWERS
12                                                Attorneys for Defendants CITY OF
                                                  GLENDORA and DETECTIVE ADAM
13                                                PETTINGER
14
15            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

16
17 DATED: January 15, 2020                     _________________________________
                                               MARIA A. AUDERO
18                                             UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
     01240.0033/624841.1
                                                  -15-
                                    STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3         I,                                , declare under penalty of perjury that I have read
 4 in its entirety and understand the Stipulated Protective Order that was issued by the
 5 United States District Court for the Central District of California on ___________ [date]
 6 in the case of Rose v. County of Los Angeles, et al, USDC Case No. 2:19-CV-05125-
 7 MWF-MAA. I agree to comply with and to be bound by all the terms of this Stipulated
 8 Protective Order, and I understand and acknowledge that failure to so comply could
 9 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
10 that I will not disclose in any manner any information or item that is subject to this
11 Stipulated Protective Order to any person or entity except in strict compliance with the
12 provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for
14 the Central District of California for the purpose of enforcing the terms of this
15 Stipulated Protective Order, even if such enforcement proceedings occur after
16 termination of this action. I hereby appoint _______________________ [print or type
17 full name] of ________________________________ [print or type full address and
18 telephone number] as my California agent for service of process in connection with this
19 action or any proceedings related to enforcement of this Stipulated Protective Order.
20 Date:
21 Printed name:
22 Signature:
23 City and State where worn and signed:____________________________________
24
25
26
27
28

                                       EXHIBIT A
                        ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
